Citation Nr: 1016396	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, 
claimed as a nervous condition.

2.  Whether the appellant meets the basic eligibility 
requirements for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Appellant's son


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 24, 1943, to 
March 13, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination 
for the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Cleveland, Ohio.  Thereafter, the Huntington, 
West Virginia, RO assumed jurisdiction.

In May 2007, the Board remanded this matter for further 
development.  In July 2008, the appellant appeared at a 
videoconference at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

Following the July 2008 hearing, the Board again remanded 
this matter in October 2008 for further development.  The 
matter was again remanded by the Board in August 2009 for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's inservice diagnosed constitutional 
psychopathic state, inadequate personality, now classified at 
least as likely as not bipolar disorder under current medical 
terminology, did not clearly and unmistakably exist prior to 
active service and is of service origin.  

2.  The Veteran meets the necessary prerequisites for 
eligibility requirements for nonservice-connected pension 
benefits.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service for 
a psychopathic state, inadequate personality, is not 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).

2.  Bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a) 
(2009).

3.  The Veteran meets the eligibility requirements for the 
receipt of nonservice-connected pension benefits.  
38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.314, 3.340, 4.16, 4.17, 4.18 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bipolar/Nervous Disorder

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see generally Hickson v. West, 12 Vet. App. 247, 253 
(1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a chronic 
disease is identified in service, manifestations of the same 
disease at any time, no matter how remote, after service will 
be service connected.  38 C.F.R. § 3.303(b).


Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been 
aggravated.  Under the statute:

A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).


VA's implementing regulation provides that:

(a) General.  A preexisting injury or disease will be 
considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a 
specific finding that the increase in disability is due 
to the natural progress of the disease.

(b) Wartime service; peacetime service after December 
31, 1946.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.

(1) The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts 
or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.

(2) Due regard will be given the places, types, and 
circumstances of service and particular consideration 
will be accorded combat duty and other hardships of 
service.  The development of symptomatic manifestations 
of a preexisting disease or injury during or proximately 
following action with the enemy or following a status as 
a prisoner of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306(b).

The service treatment records reveal that at the time of 
induction, normal psychiatric and nervous system findings 
were reported.  


On March 10, 1943, the appellant was seen referred for 
psychiatric examination for suspected mental deficiency.  It 
was noted that he had completed seven grades at the age of 15 
and quit because he "just got tired of going".  Since 
quitting school, he had worked at very menial jobs of short 
duration.  He was noted to have severe headaches and once for 
nose bleeds lasting two days for no apparent reason.

Psychometric examination revealed an I.Q. of 76.  There was a 
possible history of brain hemorrhage and also a glandular 
disorder.  His reading ability was noted to be poor and he 
was of very limited intelligence.  The examiner noted that 
the appellant was easy going and calm.  He was noted to have 
very peculiar behavior, emotional instability, and crying 
spells.  The examiner stated that he was rather silly and 
showed an inappropriate emotional response.  It was the 
Board's impression that the appellant had a constitutional 
psychopathic state, inadequate personality.  

Thereafter, a release from active duty physical examination 
was performed in accordance with the approved recommendation 
of the Aptitude Board.  In the History of the Illness or 
Injury section of the report, it was noted that the appellant 
had had the usual childhood illnesses and that no illness, 
injury, or disability was incurred during the present tour of 
duty.  A diagnosis of constitutional psychopathic state, 
inadequate personality, was rendered.  It was indicated that 
the appellant stated that this existed prior to enlistment 
and recall to active duty.  He was noted to be physically 
qualified for release from active duty in the USNR in 
accordance with an approved special order discharge.  

The appellant was subsequently discharged due to 
unsuitability and was given a special order discharge.  

Treatment records received in conjunction with the claim 
reveal that the appellant was hospitalized in August 1979 at 
the Huntington State Hospital because he declared himself 
"Jesus Christ" and was hostile and somewhat confused.  It 
was noted that this was the first time that he had been 
hospitalized at this facility.  A diagnosis of schizophrenia, 
chronic undifferentiated type, was rendered.  The appellant 
was discharged in September 1979 and his condition was noted 
to be improved.  


The appellant was again admitted to Huntington State Hospital 
in January 1987 with an Axis I diagnosis of bipolar disorder, 
manic with psychotic features, being rendered at that time.  
In a September 1988 hospitalization discharge report, a 
diagnosis of bipolar affective disorder was rendered.  A 
diagnosis of bipolar affective disorder with psychotic 
features was noted in a November 1989 hospitalization 
discharge report for a period of hospitalization from April 
1989 to November 1989.  Diagnoses of bipolar disorder were 
again rendered at the time of January 1991, October 1991, 
March 1993, January 1994, July 1994, January 1995, August 
1995, May 1997, and July 1998 hospitalizations at Huntington 
State Hospital.  

Treatment records obtained from Mildred Mitchell-Bateman 
Hospital reveal that a discharge diagnosis of bipolar 
disorder, manic, with paranoid features, was rendered 
following a period of hospitalization from February to March 
2000.  Following a period of hospitalization from September 
2000 to January 2001, a diagnosis of bipolar disorder, with 
psychotic features, was rendered.  A diagnosis of bipolar 
disorder, most recent episode manic, severe with psychotic 
features, was rendered at the time of an April 2001 
hospitalization.  

An October 2002 psychological evaluation performed at 
Mitchell-Bateman Hospital resulted in an Axis I diagnosis of 
bipolar disorder, mixed.  

In his December 2005 substantive appeal, the appellant 
indicated that he was healthy, both mentally and physically, 
upon his entrance into service.  This was evidenced by his 
induction physical.  It was his contention that his mental 
disorder was either caused or aggravated by his military 
service.  

In a December 2005 letter, T. Savory, M.D., indicated that he 
was the appellant's private physician while he was a patient 
at Mitchell-Bateman Hospital.  He stated that without 
specific consent he could not reveal specific information 
about the hospitalization.  He noted that the appellant's 
need for hospitalization on a recurrent basis over several 
years likely resulted from (in part) life incidents occurring 
as a young man.  He indicated that the appellant's service 
experiences may have contributed to his problems.  


In a December 2005 discharge summary report covering the time 
period from April 2001 to December 2005 at Mitchell-Bateman 
Hospital, Dr. Savory rendered a discharge Axis I diagnosis of 
bipolar disorder, manic with mood congruent psychosis.  

In a January 2006 VA aid and attendance note, it was 
indicated that the appellant had schizophrenia.  

At the time of his July 2008 hearing, the appellant indicated 
that he entered the service physically and mentally sound, 
was involved in some sort of physical altercation which led 
to his disability, his discharge, and his now current 
disability.  The appellant's son, speaking on behalf of his 
father, indicated that he had been told by the appellant that 
he had been given an order in service and refused to do it.  
There was a subsequent physical altercation which possibly 
caused a brain hemorrhage and glandular disorder which in 
turn caused his bipolar/schizophrenia disorder to develop.  

In a September 2008 letter, a VA physician indicated that the 
appellant was in the care of the Ann Arbor VA Mental Health 
Intensive Community Management Program for bipolar disorder, 
a severe and persistent mental illness, and recent onset of 
dementia.  He noted that the appellant's symptoms had been 
reasonably stable; however, he was severely disabled by his 
illness and not able to work.  He indicated that the 
appellant had only been able to hold menial jobs of short 
duration, providing evidence that bipolar disorder had been 
present for much of his life.  

He noted that when the appellant was admitted to the service 
he was given a clean bill of health.  Yet, he was only able 
to serve 17 days, and, at discharge, he was noted to have 
very peculiar behavior, emotional instability, and crying 
spells.  Moreover, a psychological evaluation resulted in a 
psychopathic state and inadequate personality.  He indicated 
that at the time of the appellant's service, criteria for 
conditions such as bipolar disorder were not as precise as 
they were now.  In retrospect, these symptoms may have fit 
the current criteria for this condition.  He observed that 
the appellant had had multiple psychiatric hospitalizations 
for bipolar disorder and schizophrenia, which has been 
historically confused with bipolar disorder, since that time.  

He stated that current thinking about the causation for 
bipolar disorder and many other psychiatric differences held 
that different individuals were born with a predisposition of 
the illness which was then activated by severe life stress.  
He stated that given that the appellant was admitted to 
service without a mental illness and left the service with 
mental disabilities, it was reasonable to conclude that the 
appellant's time in the service activated his innate 
predisposition to develop a mental illness.  

In its October 2008 remand, the Board requested that the  
appellant be scheduled for a VA psychiatric examination.  The 
claims file had to be reviewed by the examiner.  The examiner 
was requested to provide the following opinions:  (a) What 
was the likelihood (i.e., 50 percent probability or greater) 
that the diagnosis that was assigned by the Aptitude Board 
during service was proper?  (b) What was the likelihood 
(i.e., 50 percent probability or greater) that the 
psychiatric disorder recorded during service pre-existed the 
appellant's period of service, as found by the Aptitude 
Board?  (c) If the in-service disorder pre-existed service, 
to what degree did it increase in disability during service?  
(d) What was the likelihood (i.e., 50 percent probability or 
greater) that the psychiatric manifestations recorded during 
service were related to the appellant's current psychiatric 
disorder, i.e., that the symptoms noted during service were 
manifestations of the current psychiatric disorder?  Each of 
the examiner's opinions was to be supported by adequate 
rationale.

The appellant was afforded the requested examination in 
December 2008.  The claims folder was available.  The 
appellant was noted to have been raised by his mother.  His 
father left and never came back when he was in the 8th grade.  
He quit school and went to work in the coal mines.  He stated 
that he quit school to support his family and indicated that 
he was a fair student.  He reported that he did not use 
alcohol or other substances.  His son noted that he had been 
a nondrinker and nonsmoker since the age of 12.  The 
appellant's son indicated that after the beating in service, 
he wasn't ok to serve.  His son reported that the appellant 
suffered from frequent nose bleeds. 

It was noted that the appellant only served 17 days.  He was 
an apprentice seaman.  He did not have any combat experience.  
His son reported that the appellant refused orders from a 
superior officer and was beaten up and discharged with 
possible brain hemorrhage and glandular disorder.  The 
appellant's son stated his father divorced because every time 
he checked himself into the hospital his mother would have no 
money.  The appellant lived with his son in Jackson.  He had 
never attempted suicide and had no history of violence.  The 
appellant was noted to have had more than one hospitalization 
for his psychiatric problems.  He was taking anti-psychotic 
medications.  The effectiveness of the therapy was reported 
as fair.  The appellant was noted to require constant 
supervision.  Since October 2008 he could not be left alone.  

Following examination, Axis I diagnoses of cognitive 
disorder, NOS; dementia due to multiple etiologies (vascular, 
neurodegenerative, subdural hematoma); and bipolar disorder, 
were rendered.  The examiner noted that the case appeared to 
involve multiple acute and chronic morbidities, both 
psychiatric and medical, and was clearly presenting with 
significant dementia, superimposed.  Per his son, the 
appellant was only in the military for 17 days and during 
that time he was physically beaten by superior officers which 
eventuated in him being discharged.  The son asserted that 
the injuries his father suffered at that time resulted in him 
developing a severe psychiatric disturbance and thus his 
current disability was service-connected.  The examiner 
stated that strictly speaking it was unlikely that 
schizophrenia (more recently diagnosed as bipolar disorder) 
would result from the traumatic experience described by the 
son but some variation of a stress disorder would seem to be 
a reasonable formulation but one impossible to prove.  

As to questions a, b, c, and d, above, the examiner stated 
that he could not resolve these issues without resort to 
speculation.  He again noted the son's report of the 
appellant being beaten in service and stated that it would be 
unusual for the psychiatric history as described in various 
records and corroborated by the appellant's son to be 
entirely explainable on the basis of the alleged beating he 
suffered.  

In August 2009, the Board again remanded this matter 
indicating that the examiner had not complied with the 
instructions in the prior remand as he had not answered 
questions that had been set forth in the previous remand.  
The Board requested that the claims folder be returned to the 
December 2008 VA examiner and that he be requested to answer 
the following questions:  (a) What was the likelihood (i.e., 
50 percent probability or greater) that the diagnosis that 
was assigned by the Aptitude Board during service was proper?  
(b) What was the likelihood (i.e., 50 percent probability or 
greater) that the psychiatric disorder recorded during 
service pre-existed the appellant's period of service, as 
found by the Aptitude Board?  (c) If the in-service disorder 
pre-existed service, to what degree did it increase in 
disability during service?  (d) What was the likelihood 
(i.e., 50 percent probability or greater) that the 
psychiatric manifestations recorded during service were 
related to the appellant's current psychiatric disorder or to 
any psychiatric disorder that had been present since 2004, 
i.e., that the symptoms noted during service were 
manifestations of a current psychiatric disorder?  The 
examiner was to discuss the opinion provided by another VA 
physician in September 2008.  He was also requested to 
provide rationale for each opinion that was rendered.  

In a December 2009 addendum report, the December 2008 VA 
examiner indicated that in response to question (a) it was 
important to appreciate the change in nomenclature.  The 
diagnostic categories used in the Report of Aptitude Board on 
March 13, 1943, were no longer used in contemporary practice.  
The report of an IQ of 76, which is classified in the 
borderline range of measured/psychometric intelligence, 
likely represented a reliable finding.  That is, it was 
likely that the appellant displayed similarly modest 
intellectual abilities prior to entering the military.  As to 
the likely implications of the psychiatric diagnostic 
categories applied at that time (i.e., constitutional 
psychopathic state, inadequate personality) it was at least 
as likely as not consistent with a significant disturbance 
that now may be best described as bipolar disorder.  The 
examiner noted that it was very difficult to retrospectively 
apply current diagnostic criteria to the appellant's symptoms 
and behavior but it was apparent that a combination of modest 
(borderline) intellectual abilities and psychiatric disorders 
were present.  

With regard to question (b) these conditions were most likely 
present prior to entering the military.  As to the 
appellant's son's allegations that the appellant was beaten 
up by officers when he refused orders, the only evidence of 
this seemed to be anecdotal.  The report of physical 
examination dated March 13, 1943 stated "No illnesses, 
injury, or disability incurred during this present tour of 
active duty".  The examiner noted that on the other hand, 
reference was also made in the Report of Aptitude Board to a 
"possible history of brain hemorrhage and also glandular 
disorder".

As to question (c), the examiner stated that it was unlikely 
that a significant deterioration in the appellant's 
intellectual functioning occurred during his time in service.  
As to the psychiatric diagnoses, neither of these 
(constitutional psychopathic state, inadequate personality) 
necessarily implied acute psychotic symptomatology but rather 
what were more enduring or characterological features.  
Constitutional implies longstanding and likely developmental 
and inadequate personality was in reference to what would now 
be an Axis II personality disorder.  These both represented 
enduring characteristics and to a lesser extent reactive or 
acute elements.  

As to question (d) the examiner indicated that the 
appellant's dementia was not related to his time in service.  
He noted that based upon the information what was described 
in the service records may have had occasion to be identified 
and documented while in the structure of the military but 
these were not the result of or caused by being in the 
service.  He noted that the allegations of the appellant 
being beaten up in service were important but anecdotal.  

With regard to the September 2008 VA physician's statement, 
the examiner noted that he agreed that severe life stress may 
in some cases serve as a precipitant to the emergence of 
symptoms for individuals with a biological predisposition.  
He stated that it would be surprising and unusual if a single 
traumatic event such as the alleged beating would be 
sufficient to induce the chronic picture of psychiatric 
impairment that eventuated.  

Because normal psychiatric findings were made at the time of 
the appellant's February 1953 general induction examination, 
the presumption of soundness is applicable.  38 U.S.C.A. 
§ 1111.

There is evidence both for and against the notion that the 
Veteran's constitutional psychopathic state, inadequate 
personality, now classified at least as likely as not as 
bipolar disorder, pre-existed service.  The Veteran served 
for a period of only 17 days.  Moreover, on the service 
separation report of medical history, it was noted that the 
appellant specifically stated that the above defects existed 
prior to his entry into service.  Furthermore, the December 
2008 VA examiner following a through examination of the 
appellant, and a review of the claims folder on two separate 
occasions, indicated that these conditions were most likely 
present prior to entering the military.  He cited to the 
report of March 13, 1943, wherein it was noted that no 
illnesses, injury, or disability incurred during this present 
tour of active duty.  However, he also noted that on the 
other hand reference was made in the Report of Aptitude to a 
possible history or brain hemorrhage and also a history of a 
brain disorder.   

In contrast, the September 2008 VA physician noted that when 
the appellant was admitted to the service he was given a 
clean bill of health.  Yet, he was only able to serve 17 
days, and, at discharge, he was noted to have very peculiar 
behavior, emotional instability, and crying spells.  
Moreover, he observed that a psychological evaluation 
resulted in a psychopathic state and inadequate personality, 
which now fit the criteria for the current condition known as 
bipolar disorder.  He indicated that the current thinking 
about the causation for bipolar disorder and many other 
psychiatric differences held that different individuals were 
born with a predisposition of the illness which was then 
activated by severe life stress.  He stated that given that 
the appellant was admitted to service without a mental 
illness and left the service with mental disabilities, it was 
reasonable to conclude that the appellant's time in the 
service activated his innate predisposition to develop a 
mental illness.  In addition, while the December 2008 VA 
examiner did not agree with the September 2008 physician's 
premise that the psychiatric disorders did not preexist 
service, he did indicate that he agreed with the VA 
physician's assessment that severe life stress may in some 
cases serve as a precipitant to the emergence of symptoms for 
individuals with a biological predisposition.  

As there is not clear and unmistakable evidence that the 
Veteran's psychiatric disorders existed prior to service, the 
presumption of soundness has not been rebutted.  Thus, the 
Veteran must be considered as having been in sound condition 
at the time of his entrance into service.  Moreover, both the 
VA examiner and the VA physician agree that the 
symptomatology demonstrated by the appellant in service would 
best be described in current terms as bipolar disorder, which 
the Veteran has been diagnosed with on numerous occasions 
subsequent to service.  

There is also conflicting evidence as to whether the Veteran 
was actually assaulted in service.  The December 2008 
examiner noted the findings in the March 13, 1943, report 
which supported no illness or injuries in service but then 
also observed that a possible history of brain hemorrhage and 
also glandular disease was noted in the Aptitude board 
report.  The Board further notes that the appellant, through 
his son, has indicated on many occasions, including at his 
hearing, that he was physically assaulted as a result of 
refusing orders while in service.  Although the December 2008 
VA examiner indicated that it would be surprising and unusual 
if a single traumatic event such as an alleged beating would 
be sufficient to induce the chronic picture of psychiatric 
impairment that eventuated, he did note that he agreed with 
the September 2008 VA physician that severe life stress in 
some cases could serve as a precipitant to the emergence of 
symptoms for individuals with a biological predisposition.  

Resolving reasonable doubt in favor of the Veteran, service 
connection is warranted for bipolar disorder.  The Veteran 
was diagnosed with symptomatology consistent with bipolar 
disorder in service and he has been diagnosed with bipolar 
disorder on numerous occasions subsequent to service.  The 
evidence is at least in equipoise as to whether the Veteran's 
bipolar disorder is related to his period of service, 
including a specific incident in service.  In such a case, 
reasonable doubt must be resolved in favor of the Veteran. 


Eligibility for Non-Service-Connected Pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2009).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2009).

As noted above, the appellant had active service from 
February 24, 1943, to March 13, 1943.  This was during a 
period of war.  He was discharged from duty due to 
unsuitability and was given a special order discharge as a 
result of his constitutional psychopathic state, inadequate 
personality.  Based upon the above actions, service 
connection is now in effect for bipolar disorder, was noted 
to have at least as likely as not been the constitutional 
psychopathic state, inadequate personality, diagnosed in 
service.  As such, the Veteran meets the requirements for 
basic eligibility for nonservice-connected pension benefits.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions on this claim, further assistance is not 
required to substantiate that element of the claim.


ORDER

Service connection for bipolar disorder is granted.  

The Veteran has basic eligibility for nonservice-connected 
pension benefits; the appeal is granted. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


